 





 


Exhibit 10(nn)

POTASH CORPORATION OF SASKATCHEWAN INC.

2005 PERFORMANCE OPTION PLAN



1.  
Purpose of Plan

Potash Corporation of Saskatchewan Inc. (the “Corporation”) by resolution of its
Board of Directors (the “Board”) has established, subject to shareholder
approval at the Corporation’s 2005 Annual and Special Meeting of shareholders,
this Potash Corporation of Saskatchewan Inc. 2005 Performance Option Plan (the
“Plan”) to support the Corporation’s compensation philosophy of providing
selected employees and officers with an opportunity to: promote the growth and
profitability of the Corporation; align their interests with shareholders; and,
earn compensation commensurate with corporate performance. The Corporation
believes this Plan will directly assist in supporting the Corporation’s
compensation philosophy by providing participants with the opportunity through
stock options, which will vest, if at all, based on corporate performance over a
three-year period, to acquire Common Shares of the Corporation (“Common
Shares”).



2.  
Duration of this Plan

This Plan was adopted by the Board on February 28, 2005 to be effective as of
January 1, 2005 (the “Effective Date”), subject to shareholder approval at the
Corporation’s 2005 Annual and Special Meeting of shareholders, and shall remain
in effect, unless sooner terminated as provided herein, until one (1) year from
the Effective Date, at which time it will terminate. After this Plan is
terminated, no stock options may be granted but stock options previously granted
shall remain outstanding in accordance with their applicable terms and
conditions and this Plan’s terms and conditions.



3.  
Administration

This Plan shall be administered by the Compensation Committee of the Board or
any other committee designated by the Board to administer this Plan (the
“Committee”). The Committee shall be responsible for administering this Plan,
subject to this Section 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other individuals,
any of whom may be an employee, and the Committee, the Corporation, and its
officers and directors shall be entitled to rely upon the advice, opinions, or
valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be made in the Committee’s sole
discretion and shall be final and binding upon the participants, the
Corporation, and all other interested individuals.



4.  
Authority of the Committee

The Committee shall have full and exclusive discretionary power to interpret the
terms and the intent of this Plan and any Stock Option Award Agreement or other
agreement or document ancillary to or in connection with this Plan, to determine
eligibility for stock options and to adopt such rules, regulations, forms,
instruments, and guidelines for administering this Plan as the Committee may
deem necessary or proper. Such authority shall include adopting modifications
and amendments to any Stock Option Award Agreement that are necessary to comply
with the laws of the countries and other jurisdictions in which the Corporation
and/or its subsidiaries operate.



5.  
Shares Subject to Stock Options

The aggregate number of Common Shares issuable after February 28, 2005 pursuant
to stock options under this Plan may not exceed 1,200,000 Common Shares. The
aggregate number of Common Shares in respect of which stock options have been
granted to any one person pursuant to this Plan and which remain outstanding
shall not at any time exceed 300,000. The authorized limits under this Plan
shall be subject to adjustment under Sections 12 and 13.

If any stock option granted under this Plan, or any portion thereof, expires or
terminates for any reason without having been exercised in full, the Common
Shares with respect to which such option has not been exercised shall again be
available for further stock options under this Plan; provided, however, that any
stock option that is granted under this Plan that does not vest as a result of a
failure to satisfy the Performance Measures, shall not be again available for
grant under this Plan.



6.  
Grant of Stock Options

From time to time the Board may designate individual officers and employees of
the Corporation and its subsidiaries eligible to be granted options to purchase
Common Shares and the number of Common Shares which each such person will be
granted a stock



--------------------------------------------------------------------------------



 





C-2

option to purchase; provided that the aggregate number of Common Shares subject
to such stock options may not exceed the number provided for in Section 5 of
this Plan. Non-employee directors and other non-employee contractors and third
party vendors are not eligible to participate in this Plan.



7.  
Option Price

The option price for any option granted under this Plan to any optionee shall be
fixed by the Board when the option is granted and shall be not less than the
fair market value of the Common Shares at such time which, for optionees
resident in the United States and any other optionees designated by the Board,
shall be deemed to be the closing price per Common Share on the New York Stock
Exchange on the last trading day immediately preceding the day the option is
granted and, for all other optionees, shall be deemed to be the closing price
per Common Share on the Toronto Stock Exchange on the last trading day
immediately preceding the day the option is granted; provided that, in either
case, if the Common Shares did not trade on such exchange on such day the option
price shall be the closing price per share on such exchange on the last day on
which the Common Shares traded on such exchange prior to the day the option is
granted.



8.  
Vesting of Stock Options

Subject to achievement of Performance Measures as certified and approved by the
Audit Committee of the Board, stock options granted under this Plan will vest no
later than thirty (30) days after the audited financial statements for the
applicable Performance Period have been approved by the Board.



9.  
Performance Measures for Vesting of Stock Options



(a)  
The Performance Measures which will be used to determine the degree to which
stock options will vest over the three-year period beginning the first day of
the fiscal year in which they are granted (the “Performance Period”) shall be
cash flow return on investment (“CFROI”) and weighted average cost of debt and
equity capital (“WACC”).



  (i)  
CFROI is the ratio of after tax operating cash flow to average gross investment
over the fiscal year, calculated as A divided by B, where (1) A equals operating
income plus nonrecurring or unusual items plus accrued incentive awards plus
depreciation and amortization less cash taxes, and (2) B equals the average of
total assets plus accumulated depreciation plus accumulated amortization less
cash and cash equivalents less non interest bearing current liabilities.
    (ii)  
WACC is the weighted average cost of debt and equity capital, calculated as [A
times the product of B divided by C] plus [D times the product of E divided by
C], where (1) A equals the after-tax market yield cost of debt, (2) B equals the
market value of debt less cash and cash equivalents (3) C equals the market
value of debt less cash and cash equivalents, plus the market value of equity,
(4) D equals the cost of equity, and (5) E equals the market value of equity.



(b)  
In determining the number of stock options that will actually vest based on the
degree to which the Performance Measures have been attained during the
applicable Performance Period, the following chart shall be utilized which shows
the three year average excess of CFROI being greater than WACC and the
respective portion of the stock option that will vest:

                    Performance Measure     Vesting Scale    
3 year average excess of
CFROI > WACC
    % of Stock Option Grant
Vesting
   
<0%
      0 %    
0.20%
      30 %    
1.20%
      70 %    
2.20%
      90 %    
2.50%
      100 %    



(c)  
In assessing the portion of the stock options that shall vest in accordance with
the above chart, the following shall be done:



  (i)  
Each year, the CFROI and WACC will be calculated in accordance with the
definitions herein, based on the audited financial statements and approved by
the Audit Committee.
    (ii)  
In each Performance Period, the average of the three fiscal years shall be
calculated by taking the simple average of the individual years’ results.



--------------------------------------------------------------------------------



 





C-3



  (iii)  
The resulting three-year average will then be applied, using the scale above to
determine the number of stock options, if any, that will vest as of the end of
the Performance Period.
    (iv)  
For results falling between the reference points in the chart above, the level
of vesting shall be mathematically interpolated between the reference points.



10.  
Terms of Stock Options

The period during which a stock option is exercisable may not exceed 10 years
from the date the stock option is granted, and the Stock Option Award Agreement
may contain provisions limiting the number of Common Shares with respect to
which the stock option may be exercised in any one year. Each stock option
agreement shall contain provisions to the effect that:



(a)  
if the employment of an optionee as an officer or employee of the Corporation or
a subsidiary terminates, by reason of his or her death, or if an optionee who is
a retiree pursuant to Section 10(b) dies, the legal personal representatives of
the optionee will be entitled to exercise any unexercised vested options,
including such stock options that may vest after the date of death, during the
period ending at the end of the twelfth calendar month following the calendar
month in which the optionee dies, failing which exercise the stock options
terminate;
  (b)  
subject to the terms of Section 10(a) above, if the employment of an optionee as
an officer or employee of the Corporation or a subsidiary terminates, by reason
of retirement in accordance with the then prevailing retirement policy of the
Corporation or subsidiary, the optionee will be entitled to exercise any
unexercised vested stock options, including such stock options that may vest
after the date of retirement, during the period ending at the end of the 36th
month following the calendar month in which the optionee retires, failing which
exercise the stock options terminate;
  (c)  
if the employment of an optionee as an officer or employee of the Corporation or
a subsidiary terminates, for any reason other than as provided in Sections 10(a)
or (b), the optionee will be entitled to exercise any unexercised vested stock
options, to the extent exercisable at the date of such event, during the period
ending at the end of the calendar month immediately following the calendar month
in which the event occurs, failing which exercise the stock options terminate;
  (d)  
for greater certainty and for these purposes, an optionee’s employment with the
Corporation or a subsidiary shall be considered to have terminated effective on
the last day of the optionee’s actual and active employment with the Corporation
or subsidiary whether such day is selected by agreement with the optionee or
unilaterally by the Corporation or subsidiary and whether with or without
advance notice to the optionee. For the avoidance of doubt, no period of notice
that is given or ought to have been given under applicable law in respect of
such termination of employment will be utilized in determining an optionee’s
entitlement under the Plan. The employment of an optionee with the Corporation
shall be deemed to have terminated for all purposes of the Plan if such person
is employed by or provides services to a person that is a subsidiary of the
Corporation and such person ceases to be a subsidiary of the Corporation, unless
the Committee determines otherwise; and
  (e)  
each stock option is personal to the optionee and is not assignable, except
(i) as provided in Section 10(a), and (ii) at the election of the Board, a stock
option may be assignable to the spouse, children and grandchildren of the
original optionee and to a trust, partnership or limited liability company, the
entire beneficial interest of which is held by one or more of the foregoing.

Nothing contained in Sections 10(a), (b) or (c) shall extend the period during
which a stock option may be exercised beyond its stipulated expiration date or
the date on which it is otherwise terminated in accordance with the provisions
of this Plan.

If a stock option is assigned pursuant to Section 10(e)(ii), the references in
Sections 10(a), (b) and (c) to the termination of employment or death of an
optionee shall not relate to the assignee of a stock option but shall relate to
the original optionee. In the event of such assignment, legal personal
representatives of the original optionee shall not be entitled to exercise the
assigned stock option, but the assignee of the stock option or the legal
personal representatives of the assignee may exercise the stock option during
the applicable specified period.



11.  
Exercise of Stock Options

Subject to the provisions of this Plan, a vested stock option may be exercised
from time to time by delivering to the Corporation at its registered office a
written notice of exercise specifying the number of Common Shares with respect
to which the stock option is being exercised and accompanied by payment in cash
or certified cheque in full of the purchase price of the Common Shares then
being purchased.



--------------------------------------------------------------------------------



 





C-4



12.  
Adjustments

Appropriate adjustments to the authorized limits set forth in Section 5, in the
number, class and/or type of Common Shares optioned and in the option price per
share, both as to stock options granted or to be granted, may be made by the
Board in its discretion to give effect to adjustments in the number of Common
Shares which result from subdivisions, consolidations or reclassifications of
the Common Shares, the payment of share dividends by the Corporation, the
reconstruction, reorganization or recapitalization of the Corporation or other
relevant changes in the capital of the Corporation.



13.  
Mergers

If the Corporation proposes to amalgamate or merge with another body corporate,
the Corporation shall give written notice thereof to optionees in sufficient
time to enable them to exercise outstanding vested stock options, to the extent
they are otherwise exercisable by their terms, prior to the effective date of
such amalgamation or merger if they so elect. The Corporation shall use its best
efforts to provide for the reservation and issuance by the amalgamated or
continuing corporation of an appropriate number of Common Shares, with
appropriate adjustments, so as to give effect to the continuance of the stock
options to the extent reasonably practicable. In the event that the Board
determines in good faith that such continuance is not in the circumstances
practicable, it may upon 30 days’ notice to optionees terminate the stock
options.



14.  
Change of Control

If a “change of control” of the Corporation occurs, each then outstanding stock
option granted under this Plan may be exercised, in whole or in part, even if
such option is not otherwise exercisable by its terms. For purposes of this
Plan, a change of control of the Corporation shall be deemed to have occurred if
any of the following occur, unless the Board adopts a plan after the Effective
Date of this Plan that has a different definition (in which case such definition
shall be applied), or the Committee decides to modify or amend the following
definition through an amendment of this Plan:



(a)  
within any period of two consecutive years, individuals who at the beginning of
such period constituted the Board and any new directors whose appointment by the
Board or nomination for election by shareholders of the Corporation was approved
by a vote of at least a majority of the directors then still in office who
either were directors at the beginning of the period or whose appointment or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board;
  (b)  
there occurs an amalgamation, merger, consolidation, wind-up, reorganization or
restructuring of the Corporation with or into any other entity, or a similar
event or series of such events, other than any such event or series of events
which results in securities of the surviving or consolidated corporation
representing 50% or more of the combined voting power of the surviving or
consolidated corporation’s then outstanding securities entitled to vote in the
election of directors of the surviving or consolidated corporation being
beneficially owned, directly or indirectly, by the persons who were the holders
of the Corporation’s outstanding securities entitled to vote in the election of
directors of the Corporation prior to such event or series of events in
substantially the same proportions as their ownership immediately prior to such
event of the Corporation’s then outstanding securities entitled to vote in the
election of directors of the Corporation;
  (c)  
50% or more of the fixed assets (based on book value as shown on the most recent
available audited annual or unaudited quarterly consolidated financial
statements) of the Corporation are sold or otherwise disposed of (by
liquidation, dissolution, dividend or otherwise) in one transaction or series of
transactions within any twelve month period;
  (d)  
any party, including persons acting jointly or in concert with that party,
becomes (through a take-over bid or otherwise) the beneficial owner, directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities entitled
to vote in the election of directors of the Corporation, unless in any
particular situation the Board determines in advance of such event that such
event shall not constitute a change of control; or
  (e)  
the Board approves and/or recommends that shareholders accept, approve or adopt
any transaction that would constitute a change of control under clause b, c or d
above and determines that the change of control resulting from such transaction
will be deemed to have occurred as of a specified date earlier than the date
under b, c or d, as applicable.



15.  
Amendment or Discontinuance of this Plan

The Board may amend or discontinue the Plan at any time but, subject to
Sections 12, 13, and 14, no such amendment may increase the aggregate maximum
number of Common Shares that may be subject to stock options under this Plan,
change the manner of determining the minimum option price, extend the option
period under any option beyond 10 years or, without the consent of the holder of
the option, alter or impair any option previously granted to an optionee under
this Plan; and, provided further, that, without the prior approval of the
Corporation’s shareholders, stock options issued under this Plan shall not be
repriced, replaced, or



--------------------------------------------------------------------------------



 





C-5





regranted through cancellation, or by lowering the option price of a previously
granted stock option. Pre-clearance of the Toronto Stock Exchange of amendments
to the Plan will be required to the extent provided under the relevant rules of
the Toronto Stock Exchange.



16.  
Evidence of Stock Options

Each stock option granted under this Plan shall be evidenced by a written stock
option agreement between the Corporation and the optionee which shall give
effect to the provisions of this Plan and include such other terms as the
Committee shall determine (“Stock Option Award Agreement”).



--------------------------------------------------------------------------------



 



(POTASH CORPORATION LOGO) [o16600o1660000.gif]

This certificate evidences and confirms the grant to [          ] (the
“Optionee”) of options to purchase the number of Common Shares of the
Corporation specified under Paragraph (1) on the terms and subject to the
conditions of the Potash Corporation of Saskatchewan Inc. 2005 Performance
Option Plan (the “2005 Plan”) and the terms and conditions set forth below. In
the event of any inconsistency between the terms of the 2005 Plan and those set
forth below, the terms of the 2005 Plan shall control. Capitalized terms used
below that are not defined in this certificate shall have the meanings specified
in the 2005 Plan.



  1. Number of Shares: The Optionee is hereby granted options under the 2005
Plan to purchase [          ] Common Shares.     2. Option Exercise Price: The
exercise price for each Common Share is $[          ].     3. Time and
Conditions to Vesting: The options will become vested following the end of the
Performance Period January 1, 2005 through December 31, 2007 if, and to the
extent, the applicable Performance Measures for the Performance Period are
achieved. Subject to applicable conditions under the 2005 Plan with respect to
continued employment during the Performance Period and achievement of the
minimum Performance Measures, the date for vesting will be determined but will
not be later than 30 days after the audited financial statements of the
Corporation for the 2007 fiscal year of the Corporation have been approved by
the Board. Upon vesting, the Optionee will have the right to purchase a number
of Common Shares covered by the option equal to the percentage determined in
accordance with the performance matrix and vesting scale provided under the 2005
Plan.     4. Once vested, the options will continue to be exercisable until the
expiry date for the options of May [          ], 2015.     5. Notwithstanding
the provisions of paragraph 4 above, this option will terminate as provided in
paragraph 10 of the 2005 Plan in the event that the actual and active employment
of the Optionee ceases. The option is personal to the Optionee and is not
assignable, except in accordance with the conditions attached hereto as
Appendix I.     6. Notice of exercise of the option is to be given in accordance
with paragraph 11 of the 2005 Plan.     7. Adjustments to the option may be made
as provided in paragraph 12 of the 2005 Plan, the provisions of paragraph 13 of
the 2005 Plan shall apply in the event of a proposed amalgamation or merger of
the Corporation, and the provisions of paragraph 14 of the 2005 Plan will apply
in the event of a “change of control” of the Corporation as defined in that
paragraph.     8. This grant of option is subject to receipt of any necessary
regulatory approvals and shall be governed by the laws of Saskatchewan.



  Potash Corporation of Saskatchewan Inc.



  by: 

 

--------------------------------------------------------------------------------

  President and   Chief Executive Officer

Date: May [          ], 2005



--------------------------------------------------------------------------------



 



Potash Corporation of Saskatchewan Inc.
2005 Performance Option Plan



1.   Purpose of Plan

Potash Corporation of Saskatchewan Inc. (the “Corporation”) by resolution of its
Board of Directors (the “Board”) has established, subject to shareholder
approval at the Corporation’s 2005 Annual and Special Meeting of shareholders,
this Potash Corporation of Saskatchewan Inc. 2005 Performance Option Plan (the
“Plan”) to support the Corporation’s compensation philosophy of providing
selected employees and officers with an opportunity to: promote the growth and
profitability of the Corporation; align their interests with shareholders; and,
earn compensation commensurate with corporate performance. The Corporation
believes this Plan will directly assist in supporting the Corporation’s
compensation philosophy by providing participants with the opportunity through
stock options, which will vest, if at all, based on corporate performance over a
three-year period, to acquire Common Shares of the Corporation (“Common
Shares”).
  2.   Duration of this Plan

This Plan was adopted by the Board on February 28, 2005 to be effective as of
January 1, 2005 (the “Effective Date”), subject to shareholder approval at the
Corporation’s 2005 Annual and Special Meeting of shareholders, and shall remain
in effect, unless sooner terminated as provided herein, until one (1) year from
the Effective Date, at which time it will terminate. After this Plan is
terminated, no stock options may be granted but stock options previously granted
shall remain outstanding in accordance with their applicable terms and
conditions and this Plan’s terms and conditions.
  3.   Administration

This Plan shall be administered by the Compensation Committee of the Board or
any other committee designated by the Board to administer this Plan (the
“Committee”). The Committee shall be responsible for administering this Plan,
subject to this Section 3 and the other provisions of this Plan. The Committee
may employ attorneys, consultants, accountants, agents, and other individuals,
any of whom may be an employee, and the Committee, the Corporation, and its
officers and directors shall be entitled to rely upon the advice, opinions, or
valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be made in the Committee’s sole
discretion and shall be final and binding upon the participants, the
Corporation, and all other interested individuals.
  4.   Authority of the Committee

The Committee shall have full and exclusive discretionary power to interpret the
terms and the intent of this Plan and any Stock Option Award Agreement or other
agreement or document ancillary to or in connection with this Plan, to determine
eligibility for stock options and to adopt such rules, regulations, forms,
instruments, and guidelines for administering this Plan as the Committee may
deem necessary or proper. Such authority shall include adopting modifications
and amendments to any Stock Option Award Agreement that are necessary to comply
with the laws of the countries and other jurisdictions in which the Corporation
and/or its subsidiaries operate.
  5.   Shares Subject to Stock Options

The aggregate number of Common Shares issuable after February 28, 2005 pursuant
to stock options under this Plan may not exceed 1,200,000 Common Shares. The
aggregate number of Common Shares in respect of which stock options have been
granted to any one person pursuant to this Plan and which remain outstanding
shall not at any time exceed 300,000. The authorized limits under this Plan
shall be subject to adjustment under Sections 12 and 13.
     
If any stock option granted under this Plan, or any portion thereof, expires or
terminates for any reason without having been exercised in full, the Common
Shares with respect to which such option has not been exercised shall again be
available for further stock options under this Plan; provided, however, that any
stock option that is granted under this Plan that does not vest as a result of a
failure to satisfy the Performance Measures, shall not be again available for
grant under this Plan.
  6.   Grant of Stock Options

From time to time the Board may designate individual officers and employees of
the Corporation and its subsidiaries eligible to be granted options to purchase
Common Shares and the number of Common Shares which each such person will be
granted a stock option to purchase; provided that the aggregate number of Common
Shares subject to such stock options may not exceed the number provided for in
Section 5 of this Plan. Non-employee directors and other non-employee
contractors and third party vendors are not eligible to participate in this
Plan.
  7.   Option Price

The option price for any option granted under this Plan to any optionee shall be
fixed by the Board when the option is granted and shall be not less than the
fair market value of the Common Shares at such time which, for optionees
resident in the United States and any other optionees designated by the Board,
shall be deemed to be the closing price per Common Share on the New York Stock
Exchange on the last trading day immediately preceding the day the option is
granted and, for all other optionees, shall be deemed to be the closing price
per Common Share on the Toronto Stock Exchange on the last trading day
immediately preceding the day the option is granted; provided that, in either
case, if the Common Shares did not trade on such exchange on such day the option
price shall be the closing price per share on such exchange on the last day on
which the Common Shares traded on such exchange prior to the day the option is
granted.
  8.   Vesting of Stock Options

Subject to achievement of Performance Measures as certified and approved by the
Audit Committee of the Board, stock options granted under this Plan will vest no
later than thirty (30) days after the audited financial statements for the
applicable Performance Period have been approved by the Board.
  9.   Performance Measures for Vesting of Stock Options


  a.  
The Performance Measures which will be used to determine the degree to which
stock options will vest over the three-year period beginning the first day of
the fiscal year in which they are granted (the “Performance Period”) shall be
cash flow return on investment (“CFROI”) and weighted average cost of debt and
equity capital (“WACC”).

  i)  
CFROI is the ratio of after tax operating cash flow to average gross investment
over the fiscal year, calculated as A divided by B, where (1) A equals operating
income plus nonrecurring or unusual items plus accrued incentive awards plus
depreciation and amortization less cash taxes, and (2) B equals the average of
total assets plus accumulated depreciation plus accumulated amortization less
cash and cash equivalents less non interest bearing current liabilities.
  ii)  
WACC is the weighted average cost of debt and equity capital, calculated as [A
times the product of B divided by C] plus [D times the product of E divided by
C], where (1) A equals the after-tax market yield cost of debt, (2) B equals the
market value of debt less cash and cash equivalents (3) C equals the market
value of debt less cash and cash equivalents, plus the market value of equity,
(4) D equals the cost of equity, and (5) E equals the market value of equity.

  b.  
In determining the number of stock options that will actually vest based on the
degree to which the Performance Measures have been attained during the
applicable Performance Period, the following chart shall be utilized which shows
the three year average excess of CFROI being greater than WACC and the
respective portion of the stock option that will vest:

                          Performance Measure     Vesting Scale                
3 year average excess of     % of Stock Option Grant     CFROI>WACC     Vesting
                <0%     0%                 0.20%     30%                 1.20%  
  70%                 2.20%     90%                 2.50%     100%              
 

  c.  
In assessing the portion of the stock options that shall vest in accordance with
the above chart, the following shall be done:

  i)  
Each year, the CFROI and WACC will be calculated in accordance with the
definitions herein, based on the audited financial statements and approved by
the Audit Committee.
  ii)  
In each Performance Period, the average of the three fiscal years shall be
calculated by taking the simple average of the individual years’ results.
  iii)  
The resulting three-year average will then be applied, using the scale above to
determine the number of stock options, if any, that will vest as of the end of
the Performance Period.
  iv)  
For results falling between the reference points in the chart above, the level
of vesting shall be mathematically interpolated between the reference points.

10.   Terms of Stock Options

The period during which a stock option is exercisable may not exceed 10 years
from the date the stock option is granted, and the Stock Option Award Agreement
may contain provisions limiting the number of Common Shares with respect to
which the stock option may be exercised in any one year. Each stock option
agreement shall contain provisions to the effect that:

  a.  
if the employment of an optionee as an officer or employee of the Corporation or
a subsidiary terminates, by reason of his or her death, or if an optionee who is
a retiree pursuant to Section 10(b) dies, the legal personal representatives of
the optionee will be entitled to exercise any unexercised vested options,
including such stock options that may vest after the date of death, during the
period ending at the end of the twelfth calendar month following the calendar
month in which the optionee dies, failing which exercise the stock options
terminate;
  b.  
subject to the terms of Section 10(a) above, if the employment of an optionee as
an officer or employee of the Corporation or a subsidiary terminates, by reason
of retirement in accordance with the then prevailing retirement policy of the
Corporation or subsidiary, the optionee will be entitled to exercise any
unexercised vested stock options, including such stock options that may vest
after the date of retirement, during the period ending at the end of the 36th
month following the calendar month in which the optionee retires, failing which
exercise the stock options terminate;
  c.  
if the employment of an optionee as an officer or employee of the Corporation or
a subsidiary terminates, for any reason other than as provided in Sections 10(a)
or (b), the optionee will be entitled to exercise any unexercised vested stock
options, to the extent exercisable at the date of such event, during the period
ending at the end of the calendar month immediately following the calendar month
in which the event occurs, failing which exercise the stock options terminate;
  d.  
for greater certainty and for these purposes, an optionee’s employment with the
Corporation or a subsidiary shall be considered to have terminated effective on
the last day of the optionee’s actual and active employment with the Corporation
or subsidiary whether such day is selected by agreement with the optionee or
unilaterally by the Corporation or subsidiary and whether with or without
advance notice to the optionee. For the avoidance of doubt, no period of notice
that is given or ought to have been given under applicable law in respect of
such termination of employment will be utilized in determining an optionee’s
entitlement under the Plan. The employment of an optionee with the Corporation
shall be deemed to have terminated for all purposes of the Plan if such person
is employed by or provides services to a person that is a subsidiary of the
Corporation and such person ceases to be a subsidiary of the Corporation, unless
the Committee determines otherwise; and
  e.  
each stock option is personal to the optionee and is not assignable, except
(i) as provided in Section 10(a), and (ii) at the election of the Board, a stock
option may be assignable to the spouse, children and grandchildren of the
original optionee and to a trust, partnership or limited liability company, the
entire beneficial interest of which is held by one or more of the foregoing.
 

   
Nothing contained in Sections 10(a), (b) or (c) shall extend the period during
which a stock option may be exercised beyond its stipulated expiration date or
the date on which it is otherwise terminated in accordance with the provisions
of this Plan.
     
If a stock option is assigned pursuant to Section 10(e)(ii), the references in
Sections 10(a), (b) and (c) to the termination of employment or death of an
optionee shall not relate to the assignee of a stock option but shall relate to
the original optionee. In the event of such assignment, legal personal
representatives of the original optionee shall not be entitled to exercise the
assigned stock option, but the assignee of the stock option or the legal
personal representatives of the assignee may exercise the stock option during
the applicable specified period.
  11.   Exercise of Stock Options

Subject to the provisions of this Plan, a vested stock option may be exercised
from time to time by delivering to the Corporation at its registered office a
written notice of exercise specifying the number of Common Shares with respect
to which the stock option is being exercised and accompanied by payment in cash
or certified cheque in full of the purchase price of the Common Shares then
being purchased.
  12.   Adjustments

Appropriate adjustments to the authorized limits set forth in Section 5, in the
number, class and/or type of Common Shares optioned and in the option price per
share, both as to stock options granted or to be granted, may be made by the
Board in its discretion to give effect to adjustments in the number of Common
Shares which result from subdivisions, consolidations or reclassifications of
the Common Shares, the payment of share dividends by the Corporation, the
reconstruction, reorganization or recapitalization of the Corporation or other
relevant changes in the capital of the Corporation.
  13.   Mergers

If the Corporation proposes to amalgamate or merge with another body corporate,
the Corporation shall give written notice thereof to optionees in sufficient
time to enable them to exercise outstanding vested stock options, to the extent
they are otherwise exercisable by their terms, prior to the effective date of
such amalgamation or merger if they so elect. The Corporation shall use its best
efforts to provide for the reservation and issuance by the amalgamated or
continuing corporation of an appropriate number of Common Shares, with
appropriate adjustments, so as to give effect to the continuance of the stock
options to the extent reasonably practicable. In the event that the Board
determines in good faith that such continuance is not in the circumstances
practicable, it may upon 30 days’ notice to optionees terminate the stock
options.
  14.   Change of Control

If a “change of control” of the Corporation occurs, each then outstanding stock
option granted under this Plan may be exercised, in whole or in part, even if
such option is not otherwise exercisable by its terms. For purposes of this
Plan, a change of control of the Corporation shall be deemed to have occurred if
any of the following occur, unless the Board adopts a plan after the Effective
Date of this Plan that has a different definition (in which case such definition
shall be applied), or the Committee decides to modify or amend the following
definition through an amendment of this Plan:

  a.  
within any period of two consecutive years, individuals who at the beginning of
such period constituted the Board and any new directors whose appointment by the
Board or nomination for election by shareholders of the Corporation was approved
by a vote of at least a majority of the directors then still in office who
either were directors at the beginning of the period or whose appointment or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board;
  b.  
there occurs an amalgamation, merger, consolidation, wind-up, reorganization or
restructuring of the Corporation with or into any other entity, or a similar
event or series of such events, other than any such event or series of events
which results in securities of the surviving or consolidated corporation
representing 50% or more of the combined voting power of the surviving or
consolidated corporation’s then outstanding securities entitled to vote in the
election of directors of the surviving or consolidated corporation being
beneficially owned, directly or indirectly, by the persons who were the holders
of the Corporation’s outstanding securities entitled to vote in the election of
directors of the Corporation prior to such event or series of events in
substantially the same proportions as their ownership immediately prior to such
event of the Corporation’s then outstanding securities entitled to vote in the
election of directors of the Corporation;
  c.  
50% or more of the fixed assets (based on book value as shown on the most recent
available audited annual or unaudited quarterly consolidated financial
statements) of the Corporation are sold or otherwise disposed of (by
liquidation, dissolution, dividend or otherwise) in one transaction or series of
transactions within any twelve month period;
  d.  
any party, including persons acting jointly or in concert with that party,
becomes (through a take-over bid or otherwise) the beneficial owner, directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities entitled
to vote in the election of directors of the Corporation, unless in any
particular situation the Board determines in advance of such event that such
event shall not constitute a change of control; or
  e.  
the Board approves and/or recommends that shareholders accept, approve or adopt
any transaction that would constitute a change of control under clause b, c or d
above and determines that the change of control resulting from such transaction
will be deemed to have occurred as of a specified date earlier than the date
under b, c or d, as applicable.
 

15.   Amendment or Discontinuance of this Plan
   
The Board may amend or discontinue the Plan at any time but, subject to
Sections 12, 13, and 14, no such amendment may increase the aggregate maximum
number of Common Shares that may be subject to stock options under this Plan,
change the manner of determining the minimum option price, extend the option
period under any option beyond 10 years or, without the consent of the holder of
the option, alter or impair any option previously granted to an optionee under
this Plan; and, provided further, that, without the prior approval of the
Corporation’s shareholders, stock options issued under this Plan shall not be
repriced, replaced, or regranted through cancellation, or by lowering the option
price of a previously granted stock option. Pre-clearance of the Toronto Stock
Exchange of amendments to the Plan will be required to the extent provided under
the relevant rules of the Toronto Stock Exchange.
  16.   Evidence of Stock Options

Each stock option granted under this Plan shall be evidenced by a written stock
option agreement between the Corporation and the optionee which shall give
effect to the provisions of this Plan and include such other terms as the
Committee shall determine (“Stock Option Award Agreement”).







--------------------------------------------------------------------------------



 



APPENDIX I

This option may be assigned, in whole or in part, only if the following
conditions are satisfied:



  1. No consideration may be paid in connection with the assignment.     2. An
assignment may be made only to one or more persons or entities included in the
following: the original Optionee’s spouse, children and grandchildren and a
trust, partnership or limited liability company, the entire beneficial interest
of which is held by one or more of the foregoing.     3. Prior to any such
assignment,



  (a) the assignor shall advise the Corporation, in a writing delivered to
Potash Corporation of Saskatchewan Inc., 122 1st Avenue South, Saskatoon,
Saskatchewan, Canada S7K 7G3, Attention: General Counsel, of all pertinent
information concerning the proposed assignment, including the date of the
assignment, the number of shares involved, the relationship of the assignee to
the original Optionee and the address and telephone number of the assignee; and
    (b) the assignee shall agree in a writing so delivered to advise the
Corporation in writing of any change in the name, address or telephone number of
the assignee.

The decision to assign all or part of this option involves complex tax and
financial considerations. An Optionee should consult the Optionee’s own tax and
financial advisors before such assignment.

 